Citation Nr: 1618876	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating, in excess of 10 percent, for degenerative joint disease, status post left knee meniscectomy.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, in excess of 10 percent prior to June 7, 2010, and in excess of 40 percent thereafter.  

5.  Entitlement to an increased rating for left lower extremity peripheral neuropathy and radiculopathy, in excess of 10 percent prior to December 15, 2014, and in excess of 40 percent thereafter.  

6.  Entitlement to an increased rating for right lower extremity peripheral neuropathy and radiculopathy, in excess of 10 percent prior to August 27, 2015, an in excess of 20 percent thereafter. 

7.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to February 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In January 2015, the Board granted a total disability rating based service-connected disabilities (TDIU) effective the date of the claim.  The Board remanded the appeal for an increased rating for degenerative disc disease of the lumbar spine in January 2015 for an updated VA examination.  The requested development was accomplished, and the Board finds that it may proceed with a decision on the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an April 2016 statement, the Veteran's representative requested clarification with regard to the status of the appeals for service connection for bilateral hearing loss and tinnitus and for a higher initial rating for left knee degenerative joint disease, status post meniscectomy, and requested adjudication of those claims.  Those issues were remanded by the Board in January 2015 for the issuance of a statement of the case.  Unfortunately, the Board finds that an additional remand is necessary to comply with the January 2015 remand order prior to adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2015 rating decision, the RO granted an increased to 40 percent rating for degenerative disc disease of the lumbar spine, effective June 7, 2010.  The Board finds that this was only a partial grant of the benefits of sought on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to an increased rating, prior to June 7, 2010, remained pending on appeal. 

In October 2015, the RO also granted increased 40 percent and 20 percent ratings for left and right lower extremity peripheral neuropathy, respectively, under Diagnostic Code 8521.  While service-connection for peripheral neuropathy, secondary to diabetes mellitus, was well established prior to the initiation of the appeal for an increased rating for the lumbar spine disability, the Board finds that because the August 2015 VA examination also established a diagnosis of radiculopathy in the bilateral lower extremities secondary to lumbar spine, consideration of the Veteran's neurological impairment in the lower extremities is necessary in evaluating the service-connected lumbar spine disability.  Those issues have, therefore, been added to the appeal.  The Board notes that because lumbar radiculopathy is shown to affect the sciatic nerve, for the increased rating period on appeal, left and right lower extremity peripheral neuropathy and radiculopathy have been rated under Diagnostic Code 8520 (sciatic nerve), rather than Diagnostic Code 8521, which is more beneficial to the Veteran in this case.  See 38 C.F.R. § 4.124a (2015).

The Board finds that a claim for special monthly compensation based on the need for aid and attendance or housebound status has been reasonably raised by an August 2015 VA examination in conjunction with the appeal for an increased rating as the VA examiner indicated that the Veteran is wheelchair bound and bedbound due to his service-connected lumbar spine disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Accordingly, that issue has been added to the appeal.  The Board finds, however, that additional development is warranted prior to adjudication of that claim. 

The issues of (1) entitlement to an increased rating for degenerative joint disease, status post left knee meniscectomy; (2) entitlement to service connection for bilateral hearing loss, (3) entitlement to service connection for tinnitus, and (4) entitlement to special monthly compensation based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 7, 2010, the Veteran had marked limitation of motion of the lumbar spine with arthrodesis (surgical fixation) of spinal segments S1 through L2, approximating forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the thoracolumbar spine.

2.  For the entire rating period, prior to and from June 7, 2010, the Veteran's lumbar spine disability did not approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

3.  Prior to December 15, 2014, left lower extremity neurological symptoms were moderate in degree. 

4.  From December 15, 2014, diagnosed left lower extremity neuropathy and radiculopathy were shown to result in severe incomplete paralysis of the sciatic nerve with evidence of muscular atrophy.  

5.  Prior to August 27, 2015, right lower extremity neurological symptoms were moderate in degree.

6.  From August 27, 2015, right lower extremity neuropathy and radiculopathy were shown to be moderately severe in degree.
 
7.  For the entire rating period, prior to and from June 7, 2010, an evaluation of the Veteran's lumbar spine disability under the general rating formula for disease and injuries of the spine would result in a higher evaluation than a rating based on incapacitating episodes under the formula for rating intervertebral disc syndrome when all orthopedic and neurological manifestations of the lumbar spine disability are combined under 38 C.F.R. § 4.25.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to June 7, 2010, the criteria for an increased 40 percent rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5243 (2015). 

2.  For the entire rating period from June 7, 2010, the criteria for an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. 
§§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5243 (2015). 
 
3.  Resolving reasonable doubt in the Veteran's favor, prior to December 15, 2014, the criteria for an increased 20 percent rating for left lower extremity peripheral neuropathy and radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 20 15); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

4.  Resolving reasonable doubt in the Veteran's favor, from December 15, 2014, the criteria for an increased 60 percent rating for left lower extremity peripheral neuropathy and radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

5.  Resolving reasonable doubt in the Veteran's favor, prior to August 27, 2015, the criteria for an increased 20 percent rating for right lower extremity peripheral neuropathy and radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 

6.  Resolving reasonable doubt in the Veteran's favor, from August 27, 2015, the criteria for an increased rating 40 percent rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009). 

The Board finds that December 2009 and February 2012 VCAA notice letters provided adequate notice to the Veteran addressing the increased rating claim on appeal.  Because the increased rating for a lumbar spine disability was considered by the RO, without application from the Veteran, as part of his claim for a TDIU, VCAA notices specifically address the lumbar spine, but nonetheless, notified the Veteran of the information and evidence needed to substantiate a claim for an increased rating and provided general notice with regard to how disability ratings and effective dates are assigned such that a reasonable person would have known what was required in substantiating such a claim.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements.  The Veteran was afforded VA examinations to evaluate his lumbar spine disability in March 2010 and August 2015.  The Board finds that the examinations obtained, when considered in conjunction with other evidence of record, are adequate because they were performed by medical professionals, were based on a review of the record and a thorough examination of the Veteran, and adequately address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The RO granted an increased rating for the Veteran's lumbar spine disability and for right and left lower extremity peripheral neuropathy during the pendency of the appeal, creating a staged rating.  The Board finds that a staged rating is appropriate for the evaluation of the Veteran's disabilities in this case. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran has diagnosed degenerative joint disease in the lumbar spine.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 10 percent rating for his lumbar spine disability prior to June 7, 2010 under Diagnostic Code 5243 (intervertebral disc syndrome), and a 40 percent rating thereafter.  

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.   

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations. 
See 38 C.F.R. § 4.71a Note (1).  Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2015).

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Rating Analysis 

The Veteran was in receipt of a 10 percent rating for his lumbar spine disability under Diagnostic Code 5243 prior to June 7, 2010 and was assigned a 40 percent rating thereafter.  After a review of all the evidence, the Board finds that a higher 40 percent rating is warranted for the Veteran's lumbar spine disability prior to June 7, 2010.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for disease and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  As the Board will discuss in more detail below, after considering the Veteran's lumbar spine disability under both the criteria for rating intervertebral disc syndrome based on incapacitating episodes and the general rating formula, the Board finds that for the entire rating period both prior to and from June 7, 2010, an evaluation under the general rating formula for disease and injuries of the spine would result in a higher evaluation than a rating based on incapacitating episodes when all orthopedic and neurological manifestations of the Veteran's lumbar spine disability are combined under 
38 C.F.R. § 4.25.  Accordingly, the Board finds that separate ratings under the general rating formula and Diagnostic Code 8520 for sciatic radiculopathy are appropriate and would be more beneficial to the Veteran in this case.  

Lumbar Spine Rating Under the General Rating Formula

The Board finds that prior to June 7, 2010, the Veteran had marked limitation of motion of the lumbar spine with arthrodesis (surgical fixation) of spinal segments from S1 through L2, approximating forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the thoracolumbar spine.

A March 2010 VA examination identified, in pertinent part, 80 degrees forward flexion in the thoracolumbar spine, with pain beginning at 60 degrees with no additional loss of motion following repetitive range of motion testing.  The VA examination report also noted that the Veteran had symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and daily flare-ups of pain.  While there is no indication that the March 2010 VA examination, on its face, was inadequate for rating purposes, the Veteran indicated, in his May 2013 substantive appeal that his private x-rays were not reviewed by the VA examiner, that the examination findings were inconsistent with findings from a March 2010 private orthopedic evaluation which showed marked limitation of thoracolumbar flexibility, and that in June 2010, his orthopedic physician suggested that he should take his x-rays to his next VA clinic visit and stated that with his surgeries, there was no way that the range of motion findings provided by the March 2010 VA examinations could have been correct.

The Board finds that private treatment records tend to support the Veteran's contention with regard to the accuracy of the March 2010 VA range of motion measurements.  Private treatment records from the Tallahassee Orthopedic Clinic, dated in March 2010 and June 2010, around the same time as the March 2010 VA examination, show that the Veteran had surgery in May 2009 with extended Dynesys fixation from the sacrum to L2-3 with posterolateral fusion at L2-3 and L3-4.  He had subsequent bone growth stimulator therapy.  Physical examination in March 2010 showed marked limitation of thoracolumbar flexibility, and the Veteran's orthopedic physician noted, in June 2010 treatment report, that it was opinion that the Veteran should take his flexion and extension x-rays with him to his next VA clinic visit to let them know that he had arthrodesis at L2 of the sacrum with less than two degrees motion at any single segment with the Dynesys dynamic stabilization.  Private x-rays, showing the lumbar spine in flexion and extension, were associated with the record, and show that the Veteran had the placement of nine screws in the lumbosacral spine.

In this case, private treatment records identify "marked" limitation of flexion in the thoracolumbar spine in March 2010, contrary to the March 2010 VA examiner's findings which indicate that the Veteran had 80 degrees, or almost full forward flexion, with pain at 60 degrees.  Additionally, the Veteran's arthrodesis is shown to affect almost the entire lumbosacral spine (S1 through L2).  Arthrodesis is defined as the surgical fixation of a joint, also called artificial ankylosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 156 (30th ed. 2003).   The evidence indicates that for the entire rating period, the Veteran has had surgical fixation of the joints of the lumbosacral spine, and the June 2010 private orthopedic physician identified less than two degrees motion at any single joint segment.  Accordingly, the Board finds, that prior to June 7, 2010, the Veteran had marked limitation of motion of the lumbar spine with arthrodesis (surgical fixation) approximating a rating based on forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  Resolving reasonable doubt in the Veteran's favor, the Board finds that prior to June 7, 2010, a 40 percent rating is warranted for lumbar spine degenerative disc disease.  38 C.F.R. § 4.71a.

The Board finds that for the entire rating period, both prior to and from June 7, 2010, a rating in excess of 40 percent rating is not warranted for lumbar spine degenerative disc disease under Diagnostic Code 5243.  The next higher 50 percent evaluation is assigned under Diagnostic Code 5243 for unfavorable ankylosis of the entire thoracolumbar spine.  From June 7, 2010, the Board finds that even with consideration of functional limitations due to pain, the Veteran's lumbar spine disability does not approximate unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating.  Note (5) to 38 C.F.R. § 4.71a defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  

For the entire rating period, prior to and from June 7, 2010, the Board finds that the Veteran's lumbar spine disability did not approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine as the thoracolumbar spine was not shown to be fixed in flexion of extension.  While private treatment records dated in March 2010 and June 2010 show that the Veteran had marked limitation of motion of the lumbar spine with arthrodesis and less than two degrees motion at any single joint segment, the thoracic spine was not shown to be in fixation, nor was the spine shown to be fixed in flexion or extension.

An August 2015 VA examination shows that the Veteran was unable to bend, stoop, lift, squat, or walk.  By surgical fusion in optimal position, the Veteran was stated to have no measurable ranges of motion in the lumbosacral spine.  The August 2015 VA examiner indicated that the Veteran had "favorable ankylosis of the entire thoracolumbar," but not unfavorable ankylosis, and explained that spinal segments, L2 through S1 had become adequately fused, resulting in total ankylosis of the lumbosacral spine in optimal positioning.  In this case, because the Veteran's spinal segments were surgically fused to be in an optimal position, the Board finds that ankylosis is shown to have been in a favorable position.  For these reasons, the Board finds that for the entire rating period, an increased rating in excess of 40 percent is not warranted for lumbar spine degenerative disc disease under the general rating formula.  See 38 C.F.R. § 4.71a

Lumbar Radiculopathy

The Board has considered whether an increased rating is warranted based on neurologic manifestations the Veteran's lumbar spine disability.  The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, Note (1).  Diagnostic Code 8520 provides disability ratings of 10, 20, and 40 percent, respectively, for mild, moderate, and moderately severe neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  

Prior to December 15, 2014, the Veteran was in receipt of a 10 percent rating for peripheral neuropathy in the left lower extremity and prior to August 27, 2015, he was in receipt of a 10 percent rating for peripheral neuropathy in the right lower extremity.  Peripheral neuropathy in the lower extremities was previously rated under Diagnostic Code 8521 (external popliteal/common peroneal nerve).  An August 2015 VA examination shows that the Veteran has currently diagnosed lumbar radiculopathy affecting the sciatic nerve in both the right and left lower extremities.  Because peripheral neuropathy and lumbar radiculopathy are both shown to affect the peripheral nerves of the lower extremities, in the same localized area, without separate or distinct manifestations, the Board finds that separate ratings are not warranted, and instead, the Board will evaluate the Veteran's peripheral neuropathy and lumbar radiculopathy under Diagnostic Code 8520 for the sciatic nerve, which is more beneficial to the Veteran in this case.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Prior to December 15, 2014, the Veteran was shown to have left lower extremity neurological symptoms which include numbness and paresthesia, absent pinprick and light touch sensation, and hypoactive reflexes as evidenced by a March 2010 VA examination.  The Board finds that for the entire rating period prior to December 15, 2014, the Veteran exhibited symptoms of left lower extremity sciatica that were moderate in degree.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 20 percent rating is warranted based on evidence of moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  

The Board finds that prior to December 15, 2014, left lower extremity neurological symptoms did not more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  In that regard, on the March 2010 VA examination, a detailed motor examination shows that the Veteran had active movement against full resistance on strength testing in the lower extremities and there was no evidence of muscle atrophy.  While the Veteran had absent pain or pinprick and light tough sensation, vibration and position sense were normal.  A March 2010 private treatment report from the Tallahassee Orthopedic clinic did not show neurological deficit in the lower extremities.  VA regulations provide that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Because the Veteran's lower extremity neurological symptoms were predominantly sensory in nature, with the exception of hypoactive reflexes, the Board finds that prior to December 15, 2014, left lower extremity sciatic was not shown to be more than moderate in degree.  Accordingly, prior to December 15, 2014, a higher 40 percent rating under Diagnostic Code 8520 is not warranted.
  
From December 15, 2014, diagnosed left lower extremity radiculopathy was shown to result in severe incomplete paralysis of the sciatic nerve with evidence of muscular atrophy.  The Board finds that from December 15, 2014, an increased 60 percent rating is warranted for left lower extremity neuropathy and radiculopathy under Diagnostic Code 8520.

A December 15, 2014 VA treatment report shows that the Veteran had reported leg numbness since November 2014, and at the time of examination, had no feeling in the left knee with foot drop.  VA treatment records continued to reflect left foot drop in 2015.  Tallahassee memorial Health Care records dated in August 2015 show muscle weakness in both lower extremities.  

An August 2015 VA examination identified a diagnosis of lumbar radiculopathy, stated to affect the sciatic nerve.  The Veteran had active movement against gravity on muscle strength testing in the hip, knee, and ankles, and had no joint movement in the left ankle and great toe.  He had muscle atrophy, with 37 centimeters in the left calf as compared to 42 centimeters in the right calf.  Deep tendon reflexes were absent bilaterally.  Light touch sensation was absent in the lower leg and foot.  The Veteran had also had mild pain, moderate intermittent pain, and moderate paresthesia, dysthesia and numbness in the left lower extremity.  The Veteran was diagnosed with severe radiculopathy of the sciatic nerve.

From December 15, 2014, the weight of the evidence shows that the Veteran had severe radiculopathy of the sciatic nerve.  A 60 percent rating is assigned with severe, incomplete paralysis of the sciatic nerve with marked muscular atrophy under Diagnostic Code 8520.  Accordingly, the Board finds that from December 15, 2014, an increased 60 percent rating is warranted for left lower extremity neuropathy and radiculopathy.  

The Board finds that a higher 80 percent evaluation is not warranted under Diagnostic Code 8520, where the Veteran did not have complete evidence of complete paralysis of the sciatic nerve.  A maximum 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of the muscles below the knee, with flexion of the knee weakened or (very rarely) lost).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  In this case, while the Veteran had evidence of foot drop, complete paralysis was not indicated by the record and the Veteran had active movement present in the left knee and left ankle on strength testing in August 2015.  Accordingly, the Board finds that the Veteran did not meet or more nearly approximate the criteria for a higher 80 percent rating under Diagnostic Code 8520.  

Prior to August 27, 2015, the Veteran was shown to have right lower extremity neurological symptoms which include numbness and paresthesia, absent pinprick and light touch sensation, and hypoactive reflexes as evidenced by a March 2010 VA examination.  The Board finds that for the entire rating period prior to August 27, 2015, the Veteran exhibited symptoms of right lower extremity sciatica that were moderate in degree.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher 20 percent rating is warranted based on evidence of moderate incomplete paralysis of the sciatic nerve under Diagnostic Code 8520.  

The Board finds that prior to August 27, 2015, right lower extremity neurological symptoms did not more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  In that regard, a detailed motor examination in March 2010 shows that the Veteran had active movement against full resistance on strength testing in the lower extremities and there was no evidence of muscle atrophy.  While the Veteran had absent pain or pinprick and light tough sensation, vibration and position sense were normal.  A March 2010 private treatment report from the Tallahassee Orthopedic clinic did not show neurological deficit in the lower extremities.  Prior to August 27, 2015, the Veteran's right lower extremity neurological symptoms were predominantly sensory in nature and was not shown to be more than moderate in degree. Therefore, the Board finds that a higher 40 percent rating under is not warranted under Diagnostic Code 8520.

The Board finds that from August 27, 2015, right lower extremity neurological symptoms increased in severity, and more nearly approximate a rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  Tallahassee memorial Health Care records dated in August 2015 show muscle weakness in both lower extremities.  

On an August 2015 VA examination the Veteran had active movement against gravity on muscle strength testing (3/5) in the hip, knee, and ankles, and had active movement with gravity eliminated (2/5) in the right ankle and great toe.  Muscle atrophy was not clearly indicated on the right side.  Deep tendon reflexes were absent bilaterally.  Light touch sensation was decreased in the lower leg and foot.  The Veteran had also had moderate pain, severe intermittent pain, and severe  paresthesia, dysthesia, and numbness in the right lower extremity.  The Veteran was diagnosed with moderate radiculopathy of the sciatic nerve.

From August 27, 2015, the Veteran was shown to have reduced muscle strength in the lower extremities, absent deep tendon reflexes, decreased sensation, and symptoms of severe pain, paresthesia or dysthesia, and numbness in the right lower extremity.  While the August 2015 VA examiner indicated that radiculopathy was moderate in degree in the right lower extremity, he did not differentiate between a finding of moderate or moderately severe radiculopathy.  Because the Veteran's right lower extremity neurological symptoms had increased and were shown to affect muscle strength and reflexes in addition in the increased sensory symptoms, the Board finds that from August 27, 2015, an increased 40 percent rating under is warranted under Diagnostic Code 8520.

The Board finds that from August 27, 2015, the next higher 60 percent rating for severe incomplete paralysis of the sciatic nerve is not warranted as the Veteran's right lower extremity symptoms were not shown by an August 2015 VA examiner to be severe in degree and marked muscular atrophy in the right side was not indicated on examination.  Accordingly, the Board finds that from August 27, 2015, right lower extremity neuropathy and radiculopathy did not more nearly approximate the criteria for a higher 60 percent rating under Diagnostic Code 8520.

Incapacitating Episodes Due to Intervertebral Disc Syndrome

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  

A March 2010 VA examiner indicated that the Veteran had diagnosed intervertebral disc syndrome.  When asked about incapacitating episodes due to intervertebral disc syndrome, the Veteran indicated that he had a one-month period of convalescence following surgery in May 2009.  No other incapacitating episodes were indicated.  
During an August 27, 2015 VA examination, with regard to the question of whether the Veteran had periods of bed rest prescribed by a physician and treatment by a physician, the VA examiner indicated that the Veteran was totally wheel chair bound and bed bound.

Even if the Board were to construe the reported one-month period of convalescence reported during the March 2010 VA examination, as an incapacitating episode of just over four-weeks duration , the Veteran's disability would still only warrant a 40 percent rating  under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board finds that the Veteran's combined rating during this time period, when considering the 40 percent rating assigned for his lumbar spine disability and separate 20 percent evaluations based on radiculopathy, would be higher than the single 40 percent rating assignable based on incapacitating episodes identified prior to the August 2015 VA examination.  The combination of separate 40 percent, 20 percent, and 20 percent evaluations under 38 C.F.R. § 4.25, with consideration of the bilateral factor, would result in a 64 percent rating for the Veteran's lumbar spine disability and associated bilateral radiculopathy.  

From August 27, 2015, the Veteran was shown to be wheelchair bound and bed bound.  The rating criteria provides for a maximum 60 percent rating under Diagnostic Code 5243 based on incapacitating episodes having  a total duration of at least three weeks.  Thus, a maximum 60 percent rating would be assignable under Diagnostic Code 5243 from August 27, 2015 were the Veteran rated based on incapacitating episodes due to intervertebral disc syndrome.  The Board finds that the assignment of separate 40 percent, 60 percent, and 40 percent ratings under the general rating formula and Diagnostic Code 8520 would result in a higher rating for the Veteran's lumbar spine disability when combined under 38 C.F.R. § 4.25 than the single 60 percent rating assignable under Diagnostic Code 5243 based on incapacitating episodes of intervertebral disc syndrome.  For these reasons, the Board finds that for the entire rating period, the assignment of separate ratings based on orthopedic and neurological manifestations of the Veteran's lumbar spine disability is appropriate.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the lumbar spine based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also allows for separate ratings for neurological manifestations, such as radiculopathy.  The Veteran's lumbar spine disability is characterized by favorable ankylosis of the lumbar spine, pain, and moderate to moderately severe radiculopathy in the sciatic nerve, and reported incapacitating episodes.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  While the Veteran is shown to be unemployable due to his back disability, the Board finds that this is adequately considered by his TDIU rating, which was granted during the course of the appeal.  Moreover, the appeal for special monthly compensation based on the Veteran's need for aid and attendance or housebound status has been considered and referred to the RO for further development.  While the Veteran is in receipt of a high rating under the applicable diagnostic criteria for his lumbar spine disability, higher ratings are available based on a greater degree of impairment based on unfavorable ankylosis of the spine, which is not shown in this case.  In the absence of exceptional factors associated with the lumbar spine disability and radiculopathy, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the record shows that the Veteran is already in receipt of a total disability rating based on the combination of his service-connected disabilities for the entire rating period.  


ORDER

Prior to June 7, 2010, an increased 40 percent rating for degenerative disc disease of the lumbar spine is granted.  

From June 7, 2010, an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  
 
Prior to December 15, 2014, an increased 20 percent rating for left lower extremity peripheral neuropathy and radiculopathy is granted.

From December 15, 2014, an increased 60 percent rating for left lower extremity peripheral neuropathy and radiculopathy is granted.

Prior to August 27, 2015, an increased 20 percent rating for right lower extremity peripheral neuropathy and radiculopathy is granted.

From August 27, 2015, an increased 40 percent for right lower extremity radiculopathy is granted.


REMAND

The Veteran has appealed the January 2013 denial of an increased rating for degenerative joint disease, status post left knee meniscectomy, and has appealed the denial of service connection for bilateral hearing loss and tinnitus.  The filing of a notice of disagreement places a claim in appellate status.  The Board remanded the appeal in January 2015 for the issuance of a statement of the case on these issues; however, it does not appear that a statement of the case has been sent to the Veteran.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  The Board finds that an additional remand is necessary to comply with the January 2015 remand order.  See Stegall, 11 Vet. App. at 270, (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board finds that a remand is required prior to adjudication of the claim for special monthly compensation based on the need for aid and attendance or housebound status.  As the issue was more recently raised by the evidence of record, the Veteran has not received VCAA notice as to what is needed to substantiate a claim for special monthly compensation.  Additionally, the Board finds that a remand for a VA examination is necessary to address the claim for special monthly compensation based on the need for aid and attendance or housebound status

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to (1) an increased rating, in excess of 10 percent, for degenerative joint disease, status post left knee meniscectomy; (2) service connection for bilateral hearing loss; and (3) service connection for tinnitus.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise him that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to special monthly compensation based on the need for aid and attendance or housebound status.

3.  The Veteran should be scheduled for a VA examination to address the claim of entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The record should be made available to the examiner.

In the opinion, the VA examiner should specifically address whether the Veteran requires the aid and attendance of another individual to perform many of the activities of daily living solely because of or as the result of his service-connected disabilities, and whether is permanently housebound by reason of service-connected disability or disabilities.

3.  Thereafter, the AOJ should adjudicate the claim for special monthly compensation based on the need for aid and attendance or housebound status.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


